          Case 1:20-cv-01079-RP Document 37 Filed 10/27/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

ALI MOHAMMED SEMREEN                       §
AL-KHA WALDEH and FATIMA                   §
SOUAD FANASH AL-KHA                        §
WALDEH, Individually and as                §
Personal Representatives of the            §
ESTATE OF AHMED ALI                        §
MOHAMMED KHALIF AL-KHA                     §       CIVIL ACTION 6:19-cv-503-ADA-JCM
WALDEH, Deceased                           §
             Plaintiffs,                   §
                                           §
v.                                         §
                                           §
BOYD A. “SKIP” TACKETT,                    §
           Defendant.                      §

         ORDER GRANTING PLAINTIFFS’ MOTION TO TRANSFER VENUE
       Came on for consideration this date is Plaintiffs Ali Mohammed Semreen Al-Kha

Waldeh’s and Fatima Souad Fanash Al-Kha Waldeh’s, Individually and as Personal

Representatives of the Estate of Ahmed Ali Mohammed Khalif Al-Kha Waldeh, (collectively

“Plaintiffs”) Motion to transfer under 28 U.S.C. § 1404(a). ECF No. 27. Defendant Boyd A.

“Skip” Tackett filed his Response and Plaintiffs filed their Reply. Def.’s Resp., ECF No. 28;

Pls.’ Reply, ECF No. 29. After careful consideration of the above briefing, the Court GRANTS

Plaintiffs’ Motion to Transfer.




                                               1
           Case 1:20-cv-01079-RP Document 37 Filed 10/27/20 Page 2 of 7




                                        I. BACKGROUND

       On August 21, 2018, a helicopter crashed during an instructional flight in Granger,

Texas. Flight instructor Michael Hawley and student pilot Ahmed Ali Mohammed Khalig Al-

Khawaldeh were aboard the helicopter and inevitably killed in the crash. Pls.’ Compl., ECF No.

31 at 2. Multiple witnesses attested that the helicopter was flying at extremely low altitudes. Id.

at 3. However, the course syllabus and requirements did not call for any low-level flights. Id.

       The August 21st flight was conducted according to a Flight Program by Utility Aviation

out of Georgetown Municipal Airport. Id. Utility Aviation is a company now based in

Williamson County. Def.’s Resp. at 1–2, 10; Pls.’ Mot. at 6–7. Boyd A. “Skip” Tackett is the

President of Utility Aviation and was responsible for hiring Hawley as a flight instructor. Id.

Tackett hired Hawley at Utility Aviation’s former headquarters in Bell County, which was within

the Waco Division. Def.’s Resp. at 1, 10. Hawley’s low-level flying was the cause of the

accident and Defendant stated that the flying was a “serious transgression” committed by

Hawley. Pls.’ Compl. at 4. Plaintiffs assert that Tackett is responsible for hiring and failing to

supervise Hawley. Pl.’s Compl. at 4–5. Therefore, Tackett should be directly and vicariously

liable for the crash and resulting deaths. Id.

       Plaintiffs originally filed suit in Bell County where Tackett resides. Id.; Pls.’ Reply at 2.

Bell County is the county neighboring Williamson County. Id. Upon transfer to federal court,

Plaintiffs attempted to remand this case back to state court in Bell County in a timely fashion.

Pls.’ Reply at 5. Within 30 days of being denied, Plaintiffs filed a motion to transfer venue to the

Austin Division. Id.

       A dispute now arises in determining which Division of the Western District is the most

convenient. Pl.’s Mot. at 7; Def.’s Resp. at 1. Brunner Aerospace and Utility Aviation are now



                                                 2
            Case 1:20-cv-01079-RP Document 37 Filed 10/27/20 Page 3 of 7




both headquartered in Williamson County, where the accident occurred, and Tackett works from

Williamson County. Pls.’ Mot. at 6–7; Def.’s Resp. at 1. All relevant documents are located in

the Austin Division. Def.’s Resp. at 5. The wreckage is 84.9 miles from the Waco Division and

185 miles from the Austin Division in Lancaster, Texas.1 Def.’s Resp. at 5, Exhibit C at 3–4. The

twenty witnesses identified2 by Plaintiff almost exclusively reside within Williamson County and

all are within the subpoena power of the Austin Division. Pls.’ Mot. at 9–10; Def.’s Resp. at 8.

The key witness identified by both parties is within the subpoena power of the Austin Division,

but not the Waco Division, although he has asserted that he is willing to travel to Waco for trial.

Pls.’ Mot. at 6; Def.’s Resp. at 8; Pls.’ Reply at 3, 5.

                                           II. LEGAL STANDARD

         Title 28 U.S.C. § 1404(a) provides that, for the convenience of parties and witnesses, a

district court may transfer any civil action to any other district or division where it might have

been brought or to any district or division to which all parties have consented. “Section 1404(a)

is intended to place discretion in the district court to adjudicate motions for transfer according to

an ‘individualized, case-by-case consideration of convenience and fairness.’” Stewart Org., Inc.

v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v. Barrack, 376 U.S. 612, 622

(1964)). The party moving for transfer carries the burden of showing good cause. In re

Volkswagen of Am., Inc., 545 F.3d 304, 314 (5th Cir. 2008) [hereinafter Volkswagen II] (“When

viewed in the context of § 1404(a), to show good cause means that a moving party, in order to

support its claim for a transfer, must . . . clearly demonstrate that a transfer is ‘[f]or the

convenience of parties and witnesses, in the interest of justice.’”) (quoting 28 U.S.C. § 1404(a)).

1
 The location of the resulting wreckage is solely controlled by Defendant’s insurer.
2
 Plaintiffs do not identify all witnesses by name but specifies enough details on their identity that it is reasonably
certain they will be located within Georgetown or within the subpoena power of the Austin Division. Pls.’ Mot. at
4–7. Plaintiffs additionally state that they now have access to the names of witnesses through the National
Transportation Safety Board docket which confirms their earlier theories as to location of witnesses. Pls.’ Reply at 4.

                                                          3
           Case 1:20-cv-01079-RP Document 37 Filed 10/27/20 Page 4 of 7




       “The preliminary question under § 1404(a) is whether a civil action ‘might have been

brought’ in the destination venue.” Volkswagen II, 545 F.3d at 312 (quoting 28 U.S.C. §

1404(a)). If so, in the Fifth Circuit, the “determination of ‘convenience’ turns on a number of

public and private interest factors, none of which can be said to be of dispositive weight.” Action

Indus., Inc. v. U.S. Fid. & Guar. Co., 358 F.3d 337, 340 (5th Cir. 2004). The private factors

include:

       “(1) the relative ease of access to sources of proof; (2) the availability of
       compulsory process to secure the attendance of witnesses; (3) the cost of
       attendance for willing witnesses; and (4) all other practical problems that make
       trial of a case easy, expeditious and inexpensive.”

In re Volkswagen AG, 371 F.3d 201, 203 (5th Cir. 2004) [hereinafter Volkswagen I] (citing to

Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1982)). The public factors include:

       “(1) the administrative difficulties flowing from court congestion; (2) the local
       interest in having localized interests decided at home; (3) the familiarity of the
       forum with the law that will govern the case; and (4) the avoidance of
       unnecessary problems of conflict of laws of the application of foreign law.”

Id. A court may “consider undisputed facts outside the pleadings, but it must draw all reasonable

inferences and resolve all factual conflicts in favor of the non-moving party.” Weatherford Tech.

Holdings, LLC v. Tesco Corp., No. 2:17-CV-00456-JRG, 2018 WL 4620636, at *2 (E.D. Tex.

May 22, 2018).

       A plaintiff’s choice of venue is not an independent factor in the venue transfer analysis,

and courts must not give inordinate weight to a plaintiff’s choice of venue. Volkswagen II, 545

F.3d at 314 n.10 (“[W]hile a plaintiff has the privilege of filing his claims in any judicial division

appropriate under the general venue statute, § 1404(a) tempers the effects of the exercise of this

privilege.”). However, “when the transferee venue is not clearly more convenient than the venue

chosen by the plaintiff, the plaintiff’s choice should be respected.” Id. at 315; see also QR Spex,



                                                  4
          Case 1:20-cv-01079-RP Document 37 Filed 10/27/20 Page 5 of 7




Inc. v. Motorola, Inc., 507 F. Supp. 2d 650, 664 (E.D. Tex. 2007) (characterizing movant’s

burden under § 1404(a) as “heavy”). “The court cannot transfer a case where the result is merely

to shift the inconvenience of the venue from one party to the other.” Sivertson v. Clinton, No.

3:11-CV-0836-D, 2011 WL 4100958, at *3 (N.D. Tex. Sept. 14, 2011).

                                         III. ANALYSIS

       The parties do not dispute that jurisdiction for this suit is proper in the Western District of

Texas. Pls.’ Mot. At 8; Def.’s Resp. at 2. The dispute lies in which Division of the Western

District is the most convenient. Pl.’s Mot. at 7; Def.’s Resp. at 1. Thus, the Court must consider

the private and public interests implicated by transfer. Atl. Maine Constr. Co., Inc., 571 U.S. at

62–63. As a general practice, this Court gives little weight to the documents’ location, given the

ease with which the parties may produce said documents. The fact that all of the relevant

documents are located in the Austin Division, without any offsetting reason for them to be

produced elsewhere, weighs slightly in favor of transfer. Def.’s Resp. at 5. The Court often gives

weight to the wreckage’s location. However, the wreckage in the instant case is located in

Lancaster, Texas which is not within the Waco or Austin Division. Id. The Court acknowledges

that the Parties assert the convenience of experts and counsel. Def.’s Resp. at 5; Pls.’ Reply at 3.

However, as Tackett himself admits, convenience of experts and counsel is not a recognized

factor in conducting the § 1404 analysis. Id.; In re Volkswagen AG, 371 F.3d at 203.

       The greatest dispute arises over the convenience and importance of witnesses who almost

exclusively reside within Williamson County. Pls.’ Mot. at 9–10; Def.’s Resp. at 8. Transfer to

Austin would ensure that all witnesses are within the subpoena power of the court, which weighs

in favor of transfer despite the key witness’s current willingness to travel to Waco. Pls.’ Mot. at

6; Def.’s Resp. at 8; Pls.’ Reply at 3, 5. Only Tackett and his counsel appear to be



                                                 5
          Case 1:20-cv-01079-RP Document 37 Filed 10/27/20 Page 6 of 7




inconvenienced by a Transfer to the Austin Division. Def.’s Resp. at 3; Pls.’ Reply at 5. Again,

as Tackett himself acknowledges, the convenience of counsel is "irrelevant and improper for

consideration in determining the question of transfer of venue." In re Horseshoe Entm't, 337 F.3d

429, 434 (5th Cir. 2003). Without any compelling reason to maintain venue in Waco, the

convenience of witnesses significantly favors transfer.

       Additionally, only public factor two, the local interest in deciding a case at home, is

implicated here. The majority of the conduct subject to Plaintiffs claims had their effects within

the Austin Division, namely Williamson County. The fact that the hiring conduct occurred

within the Waco Division does not divest the people of Williamson County and the Austin

Division of their interest in the future conduct of Brunner Aerospace and Utility Aviation, nor

their interests in the accident within the Austin Division that led to this suit. As a result, the

people of the Austin Division have a greater interest in hearing the case ‘at home’ as the deadly

crash that resulted from negligent hiring occurred in Williamson County and any future hiring

and/or flight training will be conducted in Williamson County.

       Tackett also argues that Plaintiffs selected the Waco Division and are now forum

shopping. Def.’s Resp. at 3. Plaintiffs made a timely and reasonable request for transfer now and

are not precluded from doing so based on the original choice to file within Bell County. Lake

City Stevedores, Inc. v. S.S. Lumber Queen, 343 F. Supp. 933, 935 (S.D. Tex. 1972) (“Clearly the

plain language of 1404 does not restrict its use to defendants.”); Pls.’ Reply at 2. There is no

change in law from the Waco Division to the Austin Division, so Tackett’s forum-shopping

contention is found to be without merit or support.




                                                6
         Case 1:20-cv-01079-RP Document 37 Filed 10/27/20 Page 7 of 7




      It is therefore ORDERED that the Plaintiffs’ motion for transfer to the Austin Division

of the Western District of Texas is GRANTED.



SIGNED this 27th of October, 2020.




                                     ALAN D ALBRIGHT
                                     UNITED STATES DISTRICT JUDGE




                                             7
